DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, 9-12, 15-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein ends of the two or more first latches away from the first shell are connected to each other to form a first supportive beam, 
wherein ends of the two or more second latches away from the second shell are connected to each other to form a second supportive beam, 
wherein the first sliding plate comprises a first substrate, and 
wherein the two or more first latches are arranged on the first substrate; 
a supportive strip, at least partially disposed on the first supportive beam and the second supportive beam; 
wherein the second shell has two or more second notches spaced apart from each other, 
wherein the second sliding plate is arranged with two or more second latches, 
wherein the two or more second latches correspond to the two or more second notches, 
wherein the second sliding plate comprises a second substrate, and 
wherein the two or more second latches are arranged on the second substrate;4822-8698-4177, v. 1U.S. Patent Application Serial No. 16/685,371Page 3 of 10Reply Responsive to Advisory Action dated June 4, 2021 Reply dated: July 8, 2021and 
a gap formed between the two or more first latches and the two or more second latches, 
wherein at least a part of the supportive strip is received in the gap.”  
None of the reference art of record discloses or renders obvious such a combination.
Claims 4-6 and 9-11 depending from claim 1 are therefor also allowable.

Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein ends of the two or more first latches away from the first shell are connected to each other to form a first supportive beam, 
wherein ends of the two or more second latches away from the second shell are connected to each other to form a second supportive beam, 
wherein the first sliding plate comprises a first substrate, the two or more first latches are arranged on the first substrate; 
a supportive strip, at least partially disposed on the first supportive beam and the second supportive beam; 
wherein the second shell has two or more second notches spaced apart from each other, 
wherein the second sliding plate is arranged with two or more second latches, 
wherein the two or more second latches are capable of being arranged to correspond to the two or more second notches, 
wherein the second sliding plate comprises a second substrate, and 
wherein the two or more second latches are arranged on the second substrate; 
and 
a gap formed between the two or more first latches and the two or more second latches, wherein at least a part of the supportive strip is received in the gap.”  
None of the reference art of record discloses or renders obvious such a combination.
Claims 15-16 depending from claim 12 are therefor also allowable.

Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the first sliding plate comprises a first substrate, the two or more first latches are arranged on the first substrate; 
a first sliding member, slidably sleeved on the first rotation shaft and rotatably connected to the first end of the first connection rod; 
a first support, fixedly connected to the first sliding plate, 
wherein the first rotation shaft is arranged to extend through the first support, and wherein the first sliding member is arranged between the first support and the first sliding plate; 
wherein the second shell has two or more second notches spaced apart from each other, wherein the second sliding plate is arranged with two or more second latches, 
wherein the two or more second latches are capable of being arranged to correspond to the two or more second notches, 
wherein the second sliding plate comprises a second substrate, and the two or more second latches are arranged on the second substrate; 
a second sliding member, slidably sleeves on the second rotation shaft and rotatably connected to the first end of the second connection rod; 
a second support, fixedly connected to the second sliding plate, 
wherein the second rotation shaft is arranged to extend through the second support, and 
wherein the second sliding member is arranged between the second support and the second sliding plate; and 
a gap formed between the two or more first latches and the two or more second latches, 
wherein at least a part of the supportive strip is received in the gap”.  
None of the reference art of record discloses or renders obvious such a combination.
Claim 20 depending from claim 18 is therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841